Citation Nr: 1225092	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-35 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral pes planus (also claimed as a foot condition).  In November 2011, the Veteran testified at a Travel Board hearing at the RO.  

The Board notes that the Veteran's service treatment records include an in-service diagnosis of bilateral hallux valgus.  Additionally, at the November 2011 Board hearing, the Veteran asserted that his bilateral pes planus caused his bilateral hallux valgus.  As such, the Board finds that the Veteran's testimony and the evidence of record raise an issue of entitlement to service connection for bilateral hallux valgus.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for entitlement to service connection for bilateral pes planus in September 2002, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's bilateral pes planus pre-existed his active service.  

4.  The Veteran's bilateral pes planus permanently increased in severity during his active service.  


CONCLUSIONS OF LAW

1.  The September 2002 RO decision, which determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral pes planus, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim for service connection for bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Bilateral pes planus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's previously denied claim for entitlement to service connection for bilateral pes planus, and grants service connection for bilateral pes planus.  As this represents a complete grant of benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary.  

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The RO initially denied service connection for bilateral pes planus in March 1980.  In September 2002, the RO denied an application to reopen a claim for entitlement to service connection for bilateral pes planus.  The Board notes that there was no evidence received within one year of the March 1980 RO decision or within one year of the September 2002 RO decision.  See 38 C.F.R. § 3.156(b); Bond.  Those decisions were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the September 2002 RO decision included the Veteran's service treatment records; a VA examination report; and the Veteran's own statements.  The RO initially denied service connection for bilateral pes planus in March 1980 on the basis that by Veteran's own admission, his bilateral pes planus existed prior to service and was not service-aggravated.  The RO indicated that on a medical history form at the time of the January 1979 pre-induction examination, the Veteran reported that he had a history of foot trouble, and that it was listed as a sprain of the left foot.  The RO indicated that the Veteran received a medical board physical examination for bilateral flat feet and that he reported that his feet began to bother him during his fourth week of basic training.  It was noted that the diagnosis was moderate, asymptomatic, bilateral pes planus, and that the condition was determined to have existed prior to service, without service aggravation.  The RO maintained that the Veteran signed a September 1979 disposition form acknowledging that the condition existed prior to service and was not aggravated by service.  The RO noted that medical board proceedings in October 1979 held that the Veteran's bilateral pes planus existed prior to service and was not service-aggravated.  The RO indicated that a (February 1980) VA examination report indicates that both of the Veteran's feet exhibited marked flattening, approximately to the fourth degree, with pronation of both feet.  

In September 2002, the RO denied an application to reopen a claim for entitlement to service connection bilateral pes planus on the basis that evidence submitted with the current claim was not new and material evidence because it essentially duplicated evidence which was previously considered and was merely cumulative and redundant.  The RO indicated that (in-service) medical board proceedings found that the Veteran's flat feet existed prior to service and were not aggravated by service, and that he signed a September 1979 disposition acknowledging the medical board findings.  

The evidence received since the September 2002 RO decision includes post-service private and VA treatment records; records from the Social Security Administration (SSA); and statements and testimony from the Veteran.  

At the November 2011 Board hearing, the Veteran testified that prior to his period of service, he did not have any problems with, or receive any treatment for, his feet.  He stated that he had sprained his ankle playing football, but that he had not had problems with swelling of his feet.  He reported that he did not have anything wrong with his feet prior to service other than a sprained ankle.  The Veteran stated that he did not recall having any trouble with his right and left feet during his initial six weeks of basic training and that he did not report to sick bay during that time.  He also stated that he did not have problems with his feet during the subsequent six weeks, after basic training, when he was stationed at Fort Benning in Georgia for Advanced Individual Training (AIT).  

The Veteran indicated that he then went to Fort Riley in Kansas and that approximately four or five months later, he began having pain and swelling in both feet and that he started reporting to sick bay at that time.  He stated that he reported to sick bay approximately five or six times, or almost every week.  The Veteran stated that that his flat feet would turn and that he was given special inserts to keep his feet in the correct position.  He indicated that he then began going for treatment every other day because of swelling and pain in his feet.  He noted that he was given special shoes, but that he was told that there was nothing that could be done about his condition.  The Veteran essentially indicated, through his representative, that his bilateral pes planus worsened beyond its normal progression during service and that it had become more severe than it normally would have been had it not been for his military service.  The Veteran further testified that his feet had worsened since his discharge from service.  

The Board observes that in the evidence available at the time of the September 2002 RO decision, there was no evidence specifically indicating that the Veteran's bilateral pes planus were aggravated by service.  The Board notes that at the November 2011 Board hearing, the Veteran specifically testified that he did not begin to have pain and swelling in his feet until he began serving at Fort Reilly in Kansas and that his bilateral pes planus had essentially worsened beyond its normal progression during service.  The Board notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his right and left foot problems during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Additionally, the Board observes that the Veteran is competent to report the right foot and left foot symptoms in service, as those injuries are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the hearing testimony will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the November 2011 Board hearing testimony is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the Veteran's bilateral pes planus was shown to have existed prior to service with no evidence of aggravation in service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the September 2002 RO decision is new and material, and thus the claim for service connection for bilateral pes planus is reopened.  



II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has bilateral pes planus that is related to service.  He specifically maintains that any bilateral pes planus that pre-existed service was aggravated during his period of service.  He reports that he was not aware of any bilateral foot problems when he went into the military, other than a prior sprained ankle, and that when he was discharged from the service, he had a permanent bilateral foot disability.  The Veteran essentially asserts that his bilateral pes planus worsened beyond its normal progression during service.  

The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  Here, on a medical history form at the time of a January 1979 pre-induction examination, the Veteran checked that he had foot trouble.  He reported that he had sprained his left ankle.  The reviewing examiner indicated that the Veteran had a sprain of the left foot.  The objective January 1979 pre-induction examination report indicates that the Veteran had pes planus, moderate, asymptomatic.  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Having shown that the Veteran's bilateral pes planus pre-existed service, the next step is to determine if the Veteran's pre-existing disability was aggravated in service.  

The Veteran's service treatment records indicate that he was seen in August 1979 with complaints of growths on the ankles of both of his feet.  The examiner reported that pes planus was evident, bilaterally.  The assessment was severe pes planus.  An August 1979 consultation sheet notes that the Veteran had severe fallen arches that were probably congenital.  A provisional diagnosis of bilateral hallux vulgaris was provided.  The consulting examiner reported that the Veteran's history was as noted.  The diagnosis was moderate to severe pes planus.  A September 1979 consultation sheet relates a diagnosis of moderate pes planus.  The examiner noted that the condition existed prior to service.  

A September 1979 medical board report reflects that the Veteran had a chief complaint of painful feet, bilaterally.  The examiner indicated that at the time of the Veteran's pre-induction examination, he checked the box for foot trouble.  The examiner reported that the Veteran stated that he was told, at that time, that if he ever had any problems with his feet, he had to check the box, but that he had only suffered a sprained ankle at that time.  It was noted that the Veteran reported that he first began having problems with his feet during approximately the fourth week of basic training.  The examiner stated that the Veteran indicated that he did not seek medical attention at that time due to the pressure of basic training.  The examiner reported that the Veteran was first seen on sick call at Fort Riley in Kansas.  It was noted that the Veteran was initially seen at a podiatry clinic at Fort Riley in Kansas in August 1979, with a diagnosis of moderate to severe pes planus.  The diagnosis was pes planus, moderate, asymptomatic, existed prior to service, not service-aggravated.  

An October 1979 medical board proceedings report reflects a diagnosis of pes planus, moderate, existed prior to service, not service-aggravated.  

Post-service private and VA treatment records show treatment for variously diagnosed right and left foot problems, including bilateral pes planus.  

A February 1980 VA general medical examination report notes that the Veteran reported that he received medical discharge from Fort Riley in Kansas because of his feet.  He reported that during basic training, he started having some trouble with his feet which progressed and became quite severe, with progressive difficulty getting about.  The Veteran indicated that he had some aching in both feet which was aggravated with prolonged standing or walking.  The diagnosis was pes planus, fourth degree, moderately symptomatic, with pronation of both feet.  

A June 2003 VA history and physical report indicates that the Veteran had a past medical history that included chronic bilateral ankle discomfort for twenty-five years, which the Veteran claimed was military related.  The impression included chronic bilateral ankle discomfort with ambulation.  

A June 2009 VA surgery/podiatry report reflects that the Veteran presented for management of his foot care.  It was noted that the Veteran denied that he had any parethesias or anesthesias of the feet and that he was wearing his solo orthoses as much as he could at home, with some relief.  The impression was degenerative joint disease/flat foot.  

The Board notes that the Veteran's bilateral pes planus was determined to be moderate and asymptomatic pursuant the objective January 1979 pre-induction examination.  Subsequent service treatment records show that the Veteran's bilateral pes planus was noted on occasions to be moderate to severe, or even severe.  The Board observes that a September 1979 medical board report reflects a diagnosis of pes planus, moderate, asymptomatic, existed prior to service, not service-aggravated.  The Board notes, however, that a subsequent February 1980 VA general medical examination report, only a few months later, reflects a diagnosis of pes planus, fourth degree, moderately symptomatic, with pronation of both feet.  In light of the in-service treatment and the Veteran's report of increased symptoms, there is a presumption of aggravation of the condition.  See Horn v. Shinseki, No. 08-1758 (U.S. Vet. App. June 21, 2012).  Here, with the medical evidence showing that the disability progressed from moderate and asymptomatic to moderate to severe, and post-service evidence demonstrating the same disorder, the Board finds that service connection for pes planus is warranted.  


ORDER

Service connection for bilateral pes planus is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


